         Case 2:18-cv-01543-JLR Document 134 Filed 04/12/19 Page 1 of 2




                                         April 12, 2019

Honorable James L. Robart
United States District Judge

       Re:     Bombardier Inc. v. Mitsubishi Aircraft Corporation et al.
               USDC Western District of Washington, Case No. 2:18-cv-01543-JLR

Dear Judge Robart:

In response to the Court’s April 10, 2019 Order, Plaintiff Bombardier Inc. (“Bombardier”)
regrets that it cannot accommodate the requests of Defendants Marc-Antoine Delarche and Keith
Ayre to re-note its properly and timely served Motion for Preliminary Injunction against
Mitsubishi Aircraft Corporation (“MITAC Japan”), Mr. Delarche, and Mr. Ayre (Dkt. 123) from
its current noting date of April 26, 2019 to May 31, 2019 (“Request”). The reason Bombardier
cannot is simple: the additional delay the Request would impose on the briefing schedule will
impose substantial and potentially irreparable prejudice on Bombardier.

The purpose of Bombardier’s Motions for Preliminary Injunction (Dkt. 4, 123) is to prevent
Defendants from using Bombardier trade secret information to certify the Mitsubishi Regional
Jet (“MRJ”). According to MITAC Japan’s own press releases, certification will be complete by
“mid-2019.” (Complaint, Dkt. 1, ¶ 47.) Recent certification efforts by MITAC Japan also
establish that Defendants are doing everything they can to expedite not just certification by the
Japan Civil Aviation Bureau, but also certification by FAA. (See, e.g., Joe Utter, FAA staff
cleared to join MRJ certification flights, iFiberOne (Apr. 3, 2019), https://bit.ly/2X4sI4B.) The
imminence of expected MRJ certification, coupled with Defendants’ recent announcement of
their additional efforts to accelerate certification, underscore the urgency in fully briefing
Bombardier’s Motions for Preliminary Injunction as early as possible.

Defendants’ Request, if granted, will all but guarantee that the MRJ will be certified before the
Court has the opportunity to rule on Bombardier’s motions. The requested noting date is May
31, 2019—“mid-2019”—the time by which MRJ certification is expected. And if the
Defendants successfully certify the MRJ before injunctive relief can be imposed, Bombardier’s
motions become moot, and the irreparable harm awaiting Bombardier becomes unavoidable.

Additionally, Defendants’ Request misconstrues the Court’s earlier-stated intention to address
the pending motions to dismiss filed by MITAC USA and the AeroTEC defendants before
addressing the Motions for Preliminary Injunction filed against them. Defendants argue that
because a currently unfiled motion to dismiss by Messrs. Delarche and Ayre may be noted for
May 31, 2019, which the Court may decide to adjudicate before any motion for injunctive relief,
no harm comes from the grant of the Request. That reasoning ignores the realities of
Defendants’ expedited certification efforts, and it punishes Bombardier for accommodating a
request for a 30-day extension for Messrs. Delarche and Ayre to respond to the Complaint.
Under these exigent circumstances, Bombardier respectfully requests that, rather than grant the
Request, the Court reconsider its decision to rule on Defendants’ motions to dismiss before the
motions for injunctive relief. The need for injunctive relief is simply too imminent.
         Case 2:18-cv-01543-JLR Document 134 Filed 04/12/19 Page 2 of 2
Honorable James L. Robart
April 12, 2019
Page 2


                                          Respectfully,

                                          CHRISTENSEN O'CONNOR
                                          JOHNSON KINDNESSPLLC


                                          John D. Denkenberger
                                          Direct Dial No.: 206.695.1749
                                          E-Mail Address: john.denkenberger@cojk.com
